Citation Nr: 1515920	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  06-17 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for service-connected bilateral pes planus. 

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected pes planus. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from May 1988 to October 1988, and on active duty from March 1990 to March 1993, with additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that denied service connection for a left ankle disorder and a disability rating greater than 30 percent for service-connected bilateral pes planus.

In June 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in September 2010 at which time the claim for TDIU was considered part and parcel of the claim for an increased disability rating and included among the issues on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  All issues were then remanded for additional development.  The case is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  Excluding the existing periods of temporary total disability, the Veteran's bilateral pes planus has been characterized by severe pain that was accentuated with manipulation and use, calluses, and swelling throughout the appeals period.  The Veteran also has associated scars, hammer toes, and hallux valgus that do not meet the criteria for separate compensable ratings.

2.  A left ankle condition did not have its clinical onset in service and is not otherwise related to active service or to a service-connected disability.

3.  The Veteran has not been shown to be unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5280, 5282, 5283; 4.118, Diagnostic Code 7801, 7802, 7804, 7805 (2014).

2.  The criteria for the establishment of service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., September 2005 and September 2010 letters.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2010 remand, VA sent the Veteran additional notice, obtained the Veteran's Social Security Administration records, and obtained the Veteran's medical records from his former employer.  Then VA provided the Veteran with a medical examination in June 2014.  This examination contained all information needed to rate the bilateral foot disability.  This examiner also reviewed the objective evidence of record, documented the Veteran's current complaints, performed a thorough clinical evaluation, and offered opinions as to the nature and etiology of the claimed ankle disorder, and the extent to which the Veteran's bilateral foot disability impacted his employability.  Therefore, this examination is adequate for VA purposes in compliance with the September 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

Service connection for pes planus was initially established by rating action dated in May 2004, at which time a 30 percent disability rating was assigned effective October 22, 1998.  In Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and 
material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of the May 2004 rating decision, there is no evidence received within one year which relates to the service-connected pes planus.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the December 2005 rating action is the proper rating decision on appeal.

The Veteran's current claim for an increased rating was received on August 31, 2005.  During the pendency of the appeal, the Veteran has undergone several foot surgeries resulting in temporary total ratings during the convalescence periods.  These periods of temporary total ratings were from March 4, 2006, to September 30, 2006, from March 1, 2007, to May 31, 2007, from May 19, 2008, to September 30, 2008, from October 28, 2010, to January 31, 2011, and from May 24, 2012, to August 31, 2012.  As these temporary totals represent a complete grant for their respective time periods, the discussion below will address only the remaining portions of the appeals period.  The treatment records from the temporary total periods already form the basis for those awards.

Pes planus (flat feet) is rated under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  Under this diagnostic code provision, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability and 50 percent disabling for bilateral disability.  Id. 

Additionally, in a March 2014 rating decision, the RO granted service connection for surgical scars bilateral feet and left shoulder, assigning a noncompensable rating effective April 5, 2001.
Throughout the appeals period, the Veteran has reported painful feet.  His private healthcare provider had prescribed orthotics in 2004 and the Veteran had some, minimal relief.  In a March 2005 VA treatment record, the Veteran's bilateral pes planus was described as severe.

In a private treatment record dated September 2005, the Veteran was found to have significant pes planus deformity and collapse of the medial arch upon weight-bearing.

In October 2005, the Veteran underwent a VA foot examination.  At that time, he reported pain in both feet at the hallux and dorsum at an intensity of 3/10 with occasional swelling.  He was working part-time and his foot condition did not affect his work or activities of daily living.  He had tried orthotics but they did not help.  Physical examination revealed a mild bunion deformity with tenderness to palpation on both sides.  Skin was healthy.  He had no calluses.  There was no pain with manipulation of either foot.  The plantar fascias were slightly tender.  The diagnosis was moderate flatfeet with mild arthritis of the first metatarsal joint, a small heel spur on the left side, and plantar fasciitis.  The examiner found that it was unlikely that there would be additional loss of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use.

In a private treatment record dated November 2005, the Veteran was diagnosed with severe plantar fasciitis with collapsing pes plano valgus.

In December 2005, the Veteran's private doctor noted improved plantar fasciitis.  The Veteran was placed on work restrictions in that he was to be seated at his job.

In February 2006, the Veteran reported that all attempts at conservative management of his plantar fasciitis had failed and he was "at wit's end" due to pain.

In January 2007, the Veteran underwent outpatient surgery for the removal of painful internal fixatives of the left foot.

A February 2007 record from the Veteran's former employer noted chronic pain in both heels and the left midfoot, nonunion of the first metatarsal, and bilateral plantar fasciitis. 

A May 2007 record from the Veteran's former employer noted pain, infection, redness, swelling, and nonunion of left foot.

Likewise, a June 2007 private treatment record diagnosed the Veteran with nonunion of the left first metatarsal cuneiform joint.  He was instructed that he could only perform sitting jobs.  This physician found the Veteran totally disabled until September 1, 2007.

A June 2007 study demonstrated postoperative changes in the region of the first metatarsal cuneiform joint.  There was evidence of comminuted non-displaced fractures in this region, but no definite callus formation or periosteal reaction was seen at this time.  There was no evidence of subluxation and there was diffuse osteoporosis present.  There was minimal soft tissue swelling present on the left.

An August 2007 record noted post-operative changes.  The fracture planes about this joint remained visible.  There was mild soft tissue swelling in this region and diffuse osteopenia of the visualized left foot and ankle bone.  There was no other osseous abnormality identified.

A January 2008 record noted arthritis of foot which limited the Veteran's ability to weight-bear on left foot for any protracted time.  Results suggested healed first metatarsal cuneiform joint but osteoarthrosis of second and third metatarsal cuneiform joints.

The Veteran underwent a VA examination in January 2008 in conjunction with this claim.  At that time, he reported continued pain, weakness, stiffness, and swelling.  He denied redness, instability, or giving away or locking of the bilateral feet or left ankle.  The Veteran underwent physical therapy and injections to treat this disability, but did not achieve complete relief.  He reported daily flare-ups of 10/10 pain.  This was worsened by overuse, activity, prolonged standing, or excessive ambulation and was relieved with one or two hours of rest, ice, heat, and medication.  The Veteran used a cane and an electric scooter for longer distances.  He could no longer perform his previous job as an assembly worker because it required prolonged standing.  He denied numbness or tingling.  Physical examination revealed no acute distress.  Bilateral feet had no signs or symptoms of infection.  The previous surgical incisions are well-healed and well-approximated.  There was no appreciable edema.  The Veteran did have does have bilateral hallux valgus.  There was no evidence of uneven shoe wear.  There were no uneven calluses on plantar aspect of the feet.  Achilles tendon was maintained in normal alignment with the hindfoot.  The Veteran had no appreciable arch and it was even further lost with standing.  The Veteran experienced tenderness to palpation over the plantar aspect of the bilateral feet consistent with plantar fasciitis.  The point of maximal tenderness was over the first metatarsophalangeal joint of the left foot, which is the previous site of arthrodesis.  Distal pulses were intact.  Capillary refill was adequate.  Active and passive range of motion was limited due to the Veteran's reports of pain, which seemed out of proportion to his history of injuries and surgeries.  The Veteran was diagnosed with mild-moderate pes planus.  Repetitive testing is poorly tolerated by the Veteran due to pain, but no additional loss of function due to pain, fatigue, weakness or lack of endurance.  

A January 2008 record showed postoperative and posttraumatic changes about the left first tarsal metatarsal joint. Fracture planes and postoperative changes were again demonstrated throughout the medial and to a lesser degree the middle cuneiform.  There had been no significant interval change.  Near anatomic alignment was preserved.  There was minimal soft tissue swelling about the dorsal midfoot

A March 2008 record shows healed first metatarsocuneiform joint and osteoarthrosis of the second and third metatarsocuneiform joints.

In May 2008, the Veteran underwent outpatient surgery.  He underwent an exostectomy with detachment of peroneus brevis, left fifth metatarsal; exostectomy left hallux; and tenotomy and capsulotomy of second, third, and fourth digits on left.

A May 2008 private treatment record noted exostosis of the fifth metatarsal of the left foot and hammer toes two, three, and four on the left foot.

In a November 2008 treatment record, the Veteran reported feeling 80 percent better.  He stated that his employer would not allow him to return to work until his was 100 percent better.  His doctor informed him that he might never be 100 percent better, and there was nothing the doctor could do to remove the remaining pain.  Thus, the Veteran was advised that he was going to have either go on disability or look for a sedentary job.

In a December 2008 treatment record, the Veteran's doctor advised him that he could return to work whenever he felt ready.

In April 2009, the Veteran reported that he had stopped wearing ankle-foot orthosis (AFO) because of pain.  His gait was stable.  He had normal muscle strength and tone.  Additionally, the Veteran had capsulitis, degenerative joint disease of the left foot and second metacarpophalangeal joint and pre-dislocation syndrome of the second left metatarsophalangeal joint.

At his June 2009 hearing, the Veteran testified that he used orthotics (inserts, then braces) to treat his bilateral foot disability.  He was also treated with over-the-counter medication, cortisone shots, and several surgeries.

A September 2009 record from the Veteran's former employer noted plantar fasciitis with pain and edema in both feet.

An October 2009 orthopedic disability form completed by the Veteran's private podiatrist notes that the Veteran was receiving monthly cortisone shots to left foot nerve and was prescribed custom orthotics.

A May 2010 record notes left foot pain and swelling.

A VA examination report dated in June 2014 shows that the Veteran reported pain  with off and on numbness, but no tingling.  The Veteran did not report flare-ups impacting the function of his foot.  There was no functional loss or functional impairment of the foot.  He experienced pain on use of feet that was not accentuated on manipulation.  There was no indication of swelling on use.  He had decreased longitudinal arch height on weight-bearing, bilaterally.  He had no marked pronation, extreme tenderness of plantar surface, or inward bowing of the Achilles tendon.  He had no other foot disabilities.  He had a history of bilateral arch reconstruction with residual pain.  No foot pain was noted on physical examination.  There was no functional loss attributable to claimed condition and no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  There were nontender calluses at the head of the first metatarsals on both sides.  The Veteran's functional impairment of the feet was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  This disability impacted his ability to work in that prolonged standing or walking increases pain.  

A VA foot examination report dated in October 2014 shows that the VA examiner reviewed the Veteran's VA records and those of his private podiatrist, Dr. J.D.D.  The Veteran reported that standing for long periods of time or walking long distances caused his feet to hurt.  The pain limited the amount of time he could be on his feet.  He reported no functional loss or impairment.  The Veteran had pain in his bilateral feet that was accentuated with use.  There was no pain with manipulation, no swelling on use, and no characteristic callouses.  Arch supports and orthotics had been tried, but both feet remained symptomatic.  He had decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity or marked pronation.  Weight-bearing line did not fall over or medial to great toe on either foot.  The Veteran did not have inward bowing of the Achilles tendon.  There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  Despite his foot surgeries, the Veteran continued to complain of pain in both feet with limitation to length of time standing or walking.  There was no pain on physical examination, no functional loss in either lower extremity attributable to claimed condition, and no other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  The Veteran had associated scars, but no other pertinent physical findings, complications, conditions, signs or symptoms.  This disability affected his employment in that prolonged standing or walking increased pain.

Based on the above, the Veteran's symptoms of calluses, swelling, and severe pain that was accentuated with manipulation and use, most nearly approximate the criteria for the currently assigned 30 percent disability rating.  Additionally, the record shows associated scars, hammer toes, hallux valgus, and nonunion of the metatarsal bones.  The criteria for the next higher rating of 50 percent requires a finding of pronounced flatfoot, bilaterally, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  These symptoms are not shown.  The Veteran's pes planus has been described as ranging from mild-moderate to severe, but not pronounced.  The Veteran has reported continued pain despite orthotics, but not any of the underlying symptoms required for the higher rating.  The evidence of record repeatedly denies marked pronation.  Likewise, there is no evidence of inward displacement or severe spasm of the tendo achillis on manipulation.  While tenderness has been noted on the plantar surfaces, this tenderness has not been described as extreme.  For these reasons, the Board determines that preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the Veteran's bilateral pes planus.  38 C.F.R. § 4.7.

The Board has also considered whether separate compensable disability ratings may be available under additional diagnostic codes for his additional symptoms.

The Veteran's claim was received in August 2005.  The criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Under the previous rating criteria, in order to be compensable, a scar not on the head, face or neck, must be deep or cause limitation of motion affecting an area of at least six square inches/39 sq. cm. (former Diagnostic Code 7801); superficial and not causing limitation of motion affecting an area of at least 144 square inches/929 sq. cm. (former Diagnostic Code 7802); superficial and unstable (former Diagnostic Code 7803); superficial and painful on examination (former Diagnostic Code 7804); or must limit the function of the affected part (former Diagnostic Code 7805).  38 C.F.R. § 4.118 (2008).  Under the revised rating criteria, in order to be compensable, a scar not on the head, face or neck, must be deep and nonlinear affecting an area of at least six square inches/39 sq. cm. (Diagnostic Code 7801); superficial and linear affecting an area of at least 144 square inches/929 sq. cm. (Diagnostic Code 7802); unstable or painful (Diagnostic Code 7804); or must have other disabling effects (Diagnostic Code 7805).  38 C.F.R. § 4.118 (2014).  The June 2014 VA foot examination report notes scars associated with the Veteran's disability that are not painful, unstable, 39 square cm or larger, or located on the head, face, or neck.  The October 2014 VA scar examination found four scars.  The Veteran stated that wearing certain types of shoes pressed on his scars, causing pain.  These scars were linear and substantially less than 39 square centimeters in total.  They resulted in no limitation of function.  All of these scars were superficial and stable, without evidence of swelling or irritation.  The record does not show any scar that is nonlinear, deep, large, unstable, or painful on examination, or that causes limitation of motion or other disabling effects.  Thus, the Veteran's associated scars do not satisfy the criteria for a separate compensable disability rating under either the new or the former rating criteria.

As noted above, the Veteran's service connected bilateral pes planus led to his development of hammer toes.  Hammer toes are rated under Diagnostic Code 5282.  38 C.F.R. § 4.71a.  Under this diagnostic code provision, a hammer toe of single toes is noncompensable and a 10 percent disability rating is available for hammer toe of all the toes on one foot without claw foot.  In this case, although the record does show several hammer toes and surgery to correct them, it does not show any point in time when all the toes on either foot were hammer toes.  As such, the Veteran's hammer toes have not warranted a separate compensable disability rating at any time during this appeal period.

Additionally, the record shows that the Veteran has bilateral hallux valgus.  Hallux valgus is rated under Diagnostic Code 5280.  38 C.F.R. § 4.71a.  This diagnostic code provides for a 10 percent disability rating for unilateral hallux valgus that is operated on with resection of the metatarsal head or severe, meaning the equivalent of amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Neither of these situations is shown in the record.  As such, the Veteran's hallux valgus likewise does not warrant a separate compensable disability rating at any time during this appeal period.

Finally, the record shows nonunion of the first metatarsal joint for several months.  This was corrected with outpatient surgery in March 2007 and healed.  Nonunion of the metatarsal joints is rated under Diagnostic Code 5283.  38 C.F.R. § 4.71a.  A compensable disability rating under this diagnostic code requires at least moderate symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  The record does not describe the severity of any associated symptoms.  The record does not differentiate pain that may be attributable to this condition as compared to the pain that forms part of the basis for the 30 percent rating for pes planus.  There is repeated reference to mild soft tissue swelling in this area.  See June 2007 and August 2007 records.  These findings suggest that the Veteran had no more than mild nonunion of the metatarsal bones.  As such, a separate compensable disability rating is not warranted for this condition.

As the Veteran's symptoms have been rated under the appropriate diagnostic code provisions, the Board finds no basis to rate his disability under Diagnostic Code 5284 for other foot injuries.  Moreover, this would not result in a disability rating higher than that already assigned.

The Board must also determine whether the schedular disability rating is inadequate, thus requiring that the agency of original jurisdiction refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular disability rating is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular disability rating is not inadequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disability, such as spasm on manipulation or hammertoes of all toes on one foot, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  The criteria specifically addressed his symptoms of pain, swelling, calluses, scars, hallux valgus, hammer toes, and nonunion of the metatarsal bones.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Service Connection - Left Ankle Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 , 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

In this case, neither the Veteran nor the evidence of record has suggested that the Veteran's current left ankle disorder is attributable directly to active service.  His service treatment records show no ankle injury in service, and he has not provided lay evidence of an in-service onset of this condition.  Instead, he has argued that his current left ankle disorder is due to his service-connected bilateral pes planus.  See e.g., September 2009 statement.

As an initial matter, the Board notes that service connection has been established for bilateral pes planus.

A February 2003 VA foot examination found possible tarsal tunnel syndrome on the left, however, the remainder of the record found that this was not the case.  In his January 2006 notice of disagreement, the Veteran reported a diagnosis of tarsal tunnel by his private doctor, however, records of that diagnosis are not in the claims file.  The October 2005 VA examiner determined that the Veteran did not have tarsal tunnel syndrome because the pain and numbness associated with that condition manifests in a specific area of distribution whereas the Veteran's complaints were all non-specific.  See also May 2006 and January 2008 VA examinations.  Furthermore, the October 2005 examiner found that the Veteran's complaints of tarsal tunnel syndrome were less likely than not that due to his service-connected bilateral pes planus.

A private treatment record dated in October 2005 found tibial nerve entrapment, superficial peroneal nerve entrapment, and ganglion cyst.  See also December 2005 private treatment record.  In November 2005, the Veteran's private doctor diagnosed him with gastroc soleus equinus.  The May 2006 VA examiner found the Veteran's left ankle symptoms were likely chronic Achilles tendonitis.  Also, in May 2006, the Veteran underwent tendo Achillis lengthening surgery.  Other records show posterior tibial tendon dysfunction.  See May 2006 treatment record, July 2008 treatment record.  Finally, the June 2014 VA examiner found that the Veteran had mild ligamental strain and spasm of the ankles.  Thus, the current disability requirement has been met with regard to these disabilities.

The remaining question is whether the record contains medical nexus evidence establishing a connection between the Veteran's current ankle condition and his service connected pes planus.  To this end, the June 2014 VA examination determined that his mild ligamental strain and spasm of ankles are less likely as not caused by or a result of bilateral pes planus because his Achilles tendon examination was normal and his bilateral foot examination showed a stable condition status post arch repair.  In a November 2005 private treatment record, Dr. D.P.B. attributed "some of his nerve symptoms in the medial leg and ankle" to the Veteran's significant bilateral plantar fasciitis and collapsing pes plantar valgus deformity with gastro soleus equinus.  Since gastro soleus equinus, a leg and ankle condition, was incorporated into the diagnosis, this statement in effect is reiterating that a leg and ankle condition has resulted in leg and ankle symptoms.  As such, this statement cannot be interpreted as a probative medical opinion of the question of  whether a connection exists between the Veteran's current ankle condition and his service connected pes planus.  Thus, the record does not contain a positive medical nexus opinion.

To the extent that the Veteran believes his current left ankle condition is related to his service connected bilateral pes planus, the Board acknowledges the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  The Veteran has not alleged any such immediately observable event.  Instead, the first mention of left ankle symptoms within the record is a September 2000 note that the Veteran fell at home on a broken step and had a sore left ankle.  Thus, the Veteran is not competent to provide lay evidence of etiology in this case.

In short, for reasons expressed immediately above, the claim of service connection for a left ankle condition must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

The Veteran asserts that he has left his job at General Motors due to his bilateral foot disability.  The Board will now consider whether a TDIU is appropriate.

A TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service connected for bilateral pes planus, recurrent dislocations of the left shoulder, limitation of motion of the left shoulder, residuals of fracture of the right great toe, and surgical scars.  Excluding his periods of temporary total disability, the Veteran has not met the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service, for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The record shows that the Veteran last worked as an assembly worker, a position that required prolonged standing.  See e.g., January 2008 VA examination.  The specific requirements of that position are directly at odds with his limitations due to his service connected disabilities and his doctor's notes from the period reflect this.  While the Veteran was still employed, but not working, the record repeatedly shows references to his ability to return to restricted or seated work.  Unfortunately, this does not appear to have been an option for the Veteran in that position.  However, the question for TDIU is whether the Veteran's service connected disability precludes him from engaging in substantially gainful employment, not whether he can continue in his previous capacity.

To this end, the Veteran underwent a May 2009 Social Security Administration evaluation and VA examination in June 2014 and October 2014.  These records do not show that the Veteran is unemployable; rather they consistently show that he would be able to perform sedentary employment.  The Social Security Administration evaluator found that the Veteran should be able to work eight hours per day, noting no limitation on walking, an hour-long limitation on standing, some limitation on overhead manipulation, and restriction on frequent bending, squatting, climbing robes, and climbing scaffolding.  Similarly, the June 2014 VA examiner opined that the Veteran's bilateral pes planus was not likely to impact his ability to obtain and maintain substantially gainful sedentary employment.  Finally, the October 2014 VA scar examiner found that the Veteran's disabilities impacted his ability to work in that he was unable to stand for long periods of time or walk long distances.  Thus, the record does not show that the Veteran is unemployable due to his service connected disability.

Based on the above, the weight of the evidence is against finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  Accordingly, an award of TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A disability rating in excess of 30 percent for service-connected bilateral pes planus is denied.

Service connection for a left ankle condition is denied.

A TDIU is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


